PER CURIAM.
In this consolidated appeal, we write only to address the trial court’s denial of Norm and Carolyn Leonpachers’ motion for attorney’s fees. We affirm all other issues without further discussion.
The Leonpachers sought and obtained summary judgment against the Grand Oaks Homeowners’ Association (GOHA). Subsequently, they filed a motion for attorney’s fees. At the hearing on the motion, the trial court determined that the Leonpachers were the prevailing party but denied their motion. Section 720.305(1), Florida Statutes (2007), and Article XI, section 2 of GOHA’s declaration of covenants provide that a prevailing party is entitled to recover reasonable attorney’s fees. As such, the trial court erred and the Leonpachers are entitled to receive fees.
AFFIRMED IN PART and REVERSED IN PART.
ALLEN, VAN NORTWICK, and ROBERTS, JJ., concur.